10

11

12

13

14

15

16

17

18

19

20

21

22

 

The Honorable Robert S. Lasnik

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

MONTY HAMLIN,
Plaintiff,
Vv.
GRANITE STATE INSURANCE

COMPANY, a foreign insurer,

Defendant.

 

 

NO, 2:19-cv-01179-RSL

ORDER GRANTING DEFENDANT
GRANITE STATE INSURANCE
COMPANY’S MOTION FOR LEAVE TO
AMEND

THIS MATTER having come before the Court on Defendant Granite State Insurance

Company Motion for an order permitting it to amend its Answer and Affirmative Defenses, and

the Court having reviewed the pleadings, court records, and file materials herein, including:

1. Defendant Granite State Insurance Company’s Motion for Leave to Amend;

 

2 Defendants (leo! Memocanduarn

 

 

 

 

[PROPOSED] ORDER GRANTING DEFENDANT

GRANITE STATE INSURANCE COMPANY’S

MOTION FOR LEAVE TO AMEND [2:19-cv-01179-

RSL]-1

Andrews:Skinner, P.S.
645 Elliott Ave. W., Ste. 350

Seattle, WA 98119
Tel: 206-223-9248 * Fax: 206-623-9050

 
10

ll

12

13

14

15

16

17

18

19

20

21

22

 

The Court, having considered the above materials and reviewing the Court file, deems itself

fully advised in the premises.
ACCORDINGLY, IT IS ORDERED that Defendant Granite State Insurance Company’s

Motion for Leave to Amend is GRANTED.

tr
DATED this {QO day of MW anch. , 2020.

anol A ROBERT S. LASNIK

 

Presented by:

ANDREWS =« SKINNER, P.S.

By s/Stephen G. Skinner

STEPHEN G. SKINNER, WSBA #17317

645 Elliott Ave. W., Suite 350, Seattle, WA 98119
206-223-9248 | Fax: 206-623-9050

Email: stephen. skinner(@andrews-skinner.com

Attorneys for Defendant
[RROPO@SER] ORDER GRANTING DEFENDANT Andrews"Skinner, P.S.
GRANITE STATE INSURANCE COMPANY’S 645 Elliott Ave. W., Ste. 350
MOTION FOR LEAVE TO AMEND [2:19-cv-01179- Seattle, WA 98119

RSL] -2 Tel: 206-223-9248 * Fax: 206-623-9050

 
